■ ORDER
PER CURIAM
Randy Collier (“Collier”) appeals from the judgment of the trial court, following a jury trial, convicting him on one count of first-degree robbery and one count of armed criminal action. Collier raises two points on appeal. Collier first argues that the trial court erred in permitting the State to ask the venire panel during voir dire if it would require the State to produce the knife used in the robbery. Collier next contends that the trial court erred by limiting his cross-examination of Victim regarding Victim’s purportedly illegal business practices.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished *771with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).